DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Applicant’s election without traverse of CXCL10 in the reply filed on 12/03/2019 is acknowledged.   
Claims 61-89 are pending.  Claims 1-60 have been cancelled.  
Claims 63-66, 68-70, 76-78, 83-89 are withdrawn as being drawn to a nonelected species.
The following rejections for claims 61-62, 67, 71-75 and 79-82 are newly applied.
This action is Nonfinal.  
Withdrawn Rejections
	 The Improper markush grouping made in the previous office action is withdrawn based upon amendments to the claims.  
	The 35 USC 112a made in the previous office action is withdrawn, however, a newly applied 35 USC 112a based upon the amendments to the claims is presented below. 
 Objection to Color Drawings/Specification

MPEP 608.02, part VIII states:

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of November 6, 2020 was not granted in the decision of March 4, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of November 6, 2020 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.


Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-62, 67, 71-75 and 79-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims require steps of determining a test scored derived from the measured expression level, comparing the test score to a pre-determined threshold score, wherein the pre-determined threshold score comprises information correlating the test score and responsiveness to an antagonist of an inhibitory immune checkpoint and/or agonist of a stimulator checkpoint, determining that the test score derived form the measured expression level is equal to or greater than the predetermined threshold score. 
The claims are drawn to any derived test score which would encompass any type of test score that can be derived from expression.  This would include many different types of computations that do not necessarily provide the same correlative result.  Further this is compounded by the fact that the predetermined threshold score must comprise information correlating the test score and responsiveness.  As such the comparison must be done when one already knowns the test score responsiveness, but it is not clearly described hoe to already known the responsiveness of the test score.  Further it is not clear if the predetermined threshold score is the correlation of the test score and responsiveness how the test score is equal or greater than the predetermined threshold score as it has not been described how these test score are different (as they appear based on the claim to be the same test score).  
 The specification provides that the test score can be deriving using a signature formula (p. 17-18).  Although there are many ways to derive a test score, each 
	 Accordingly, the specification has not provided the critical elements needed in the structure to predictive functionally.  Therefore the specification lacks written description of any subject representative of the broadly claimed genus.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   As such, one of skill in the art would not recognize that applicant was in possession determining a test score derived from the measured expression level and comparing it to the recited pre-determined threshold score. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-62, 67, 71-75 and 79-82    are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 61-62, 67, 71-75 and 79-82  are indefinite over the phrase “wherein the pre-determined threshold score comprises information correlating the test score and responsiveness to an agonist of a stimulatory checkpoint” in claims 61 and 75.  This phrase is unclear as it is not clear how to determining this threshold score because it appears to require the correlation of the test score that is being measured in step c.  Further, it appears to be based upon the assumption that whatever the test score is already responsive to the treatments so it’s not clear how this test score would be greater than the threshold score?  Therefore the metes and bounds are unclear. 
Claims 61-62, 67, 71-75 and 79-82  are indefinite over “derived from the measured expression level”.  It is not clear the metes and bounds of the term “derived” and as such it is not clear what is encompassed.  It is not clear if this means taking expression level amounts, performing averages, doing any number of calculations, etc.  As such it is not clear what is intended for the determination score.  Further this score is compared to a predetermined threshold score, however it appears that the threshold score requires information correlative the test score and responsiveness, as such, since one is comparing does the test score derived from need have the same information?  The metes and bounds are unclear.  

 Claims 75 and 79-82  are indefinite over the phrase “expression level of at least one biomarker” in step C of claim 75.  This phrase is not clear because steps a-b only require one specific gene.  Therefore it is not clear how “at least one biomarker” is incorporated into the first 2 steps and therefore the metes and bounds are unclear. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634